Wright, J.,
dissenting. I fail to see where SERB abused its discretion in this case and, therefore, I must respectfully dissent.
Last year in State ex rel. Glass, Molders, Pottery, Plastics & Allied Workers Internatl. Union, Local 333, AFL-CIO, CLC v. State Emp. Relations Bd. (1993), 66 Ohio St.3d 157, 159, 609 N.E.2d 1266, 1267, I agreed with the majority that a writ of mandamus ordering SERB to certify GMPP as the exclusive representa*259tive was proper and should be granted because “[m]andamus is an appropriate remedy where no statutory right of appeal is provided to correct an abuse of discretion in administrative proceedings.” (Emphasis added.) We were confronted then with a clear abuse of discretion. In that case, SERB rejected the relator’s request for recognition merely because the standard form filled out by the relator failed to state specific job titles, even though job titles were not applicable in that particular situation and therefore not mandatory.
There is no such clear-cut abuse of discretion in this case.
Historically, reviewing courts have been required to meet a formidable threshold in order to establish an abuse of discretion by a lower court or administrative body. In Ohio, we have long held that “[t]he term ‘abuse of discretion’ connotes more than an error of law or judgment; it implies that the court’s attitude is unreasonable, arbitrary or unconscionable. Steiner v. Custer (1940), 137 Ohio St. 448 [19 O.O. 148, 31 N.E.2d 855]; Conner v. Conner (1959), 170 Ohio St. 85 [9 O.O.2d 480, 162 N.E.2d 852]; Chester Township v. Geauga Co. Budget Comm. (1976), 48 Ohio St.2d 372 [2 O.O.3d 484, 358 N.E.2d 610].” State v. Adams (1980), 62 Ohio St.2d 151, 157-158, 16 O.O.3d 169, 173, 404 N.E.2d 144, 149. See, also, Rock v. Cabral (1993), 67 Ohio St.3d 108, 112, 616 N.E.2d 218, 222, and Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 5 OBR 481, 450 N.E.2d 1140.
SERB, moreover, is clothed with broad discretion in determining the appropriateness of a bargaining unit. This court consistently has recognized that the General Assembly clearly vested SERB “with broad authority to administer and enforce R.C. Chapter 4117,” and that “[t]his authority must necessarily include the power to interpret the Act to achieve its purposes.” Lorain Cty. Bd. of Edn. v. State Emp. Relations Bd. (1988), 40 Ohio St.3d 257, 260, 533 N.E.2d 264, 267. Furthermore, we typically have accorded due deference to SERB’S interpretation of R.C. Chapter 4117 except when SERB’S interpretation cannot be reconciled with the explicit language of R.C. Chapter 4117. In order for this court to properly issue a writ of mandamus ordering SERB to conduct an election, GMPP must establish that SERB abused its discretion in determining that the bargaining unit proposed by GMPP was not appropriate pursuant to R.C. 4117.06.
I am convinced that SERB did not abuse its discretion. In a well-written and rational opinion, SERB precisely explained its reasons for deciding that the bargaining unit proposed by GMPP was not appropriate, and for denying GMPP’s petition for a representative election.3 SERB based its decision on a *260proper balancing of the factors found in R.C. 4117.06(B), i.e., community of interest; wages, hours, and other working conditions; the effect of over-fragmentation; the efficiency of operations; the administrative structure; and the history of collective bargaining. Specifically, SERB determined that the proposed unit was neither sufficiently distinct nor administratively sensible. Nothing in the record indicates to me that SERB abused its broad discretion when it determined that the unit was inappropriate and thus denied GMPP’s petition.
Because there is a lack of an abuse of discretion on the part of SERB, GMPP has failed to establish either a clear legal right to the requested mandamus relief or a corresponding clear legal duty on the part of SERB to provide it.
Accordingly, I respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.

. The relevant portion of SERB’S opinion setting forth its reasons for denying GMPP’s petition is reproduced below:
“There is no question that the petitioned-for employees share a community of interest. The narrower a unit is drawn, the more likely the employees will share similar interests. Wisely, *260however, the statute calls for analyzing all the factors mentioned above including the administrative structure and the efficiency of operation of the public employer. Otherwise, any group, no matter how small, which shares common interests could constitute an appropriate unit for collective bargaining. For example, it would normally be inappropriate to allow a unit composed of only four of 10 secretaries, where all 10 perform the same work and no job-related issues separate the four from the rest. Although such a unit would pass the ‘community of interest’ test, it would not be administratively viable. On the contrary, any bargained-for differences in working conditions between the two groups of secretaries would likely bring about tension among the employees, different pay for the same classifications and the same job, administrative problems and a decline in efficiency. Balancing the factors in the above-cited section of the Revised Code involves more than approving a unit just on the basis of the extent of organization and some common interest among its employees.
“Thus where the petitioned-for unit consist [sic ] of only a small group of employees within a large department, the Board will look for evidence that the community of interest of the small group is sufficiently distinct and unique in relation to other employees and administratively sensible to make their segregation appropriate.
“While each of the above-mentioned factors by itself does not necessarily warrant a specific result, balancing all the factors in O.R.C. 4117.06 leads us to the conclusion that the petitioned-for unit is not an appropriate unit and that carving out the Children’s Services employees is not an option which will promote an orderly and constructive relationship [between] the Public Employer and [i]ts employees.
“Smaller units, by their nature, may have very similar interests and objectives but in many cases bigger units are administratively more stable and more manageable. Where to draw the line is something to be determined on a case-by-ease basis.”